As it is clear that Glatzl was not engaged in the occupation of a driver or in doing anything incidental thereto when he was injured, the decision of the question whether he was protected in any degree by the Workmen's Compensation Law is unnecessary to the proper disposition of the case; but I am decidedly of the opinion that under the Workmen's Compensation Law (L. 1914, ch. 41) as it was at the time of the accident unless the employer was engaged in an enumerated hazardous trade, business or occupation his employees did not have the benefit of the law.
Compensation was provided for injuries sustained or death incurred "by employees engaged in the following (forty-two enumerated) hazardous employments." (Section 2.) But "employee" meant "a person who is engaged in a hazardous employment in the service of an employer carrying on or conducting the same." (Section 3, subd. 4.) "Employer" meant a person "* * * employing workmen in hazardous employments." (Section 3, subd. 3.) "Employment" included *Page 76 
"employment only in a trade, business or occupation carried onby the employer for pecuniary gain." (Section 3, subd. 5.)
If employment means employment only in a hazardous trade, business or occupation carried on by the employer, the test of liability for compensation is the trade, business or occupation of the employer. The florist's business is not classified as hazardous; therefore his employees were not protected. Employment as a driver by a florist is not employment in the occupation of operating wagons or other vehicles for that is not found to be the florist's occupation.
If the business of the employer in certain cases may be such that it may be said that he operates wagons as a part thereof, although his principal business is non hazardous, that does not help Glatzl for the findings are that his employer was engaged in the florist's business and there is no finding that the employer was engaged in the occupation of operating wagons.
While I think that the law originally did not contemplate the occupation of the employee as a test, it does so now, for by of Laws 1916, ch. 622, "employee" is defined to mean either aperson engaged in one of the occupations specified or who is in the service of an employer whose principal business is that of carrying on a specified hazardous employment.
CHASE, COLLIN, HOGAN and CARDOZO, JJ., concur with CUDDEBACK, J.; HISCOCK, Ch. J., and POUND, J., concur in result; POUND, J., in memorandum.
Order reversed, etc. *Page 77